Name: 79/382/EEC: Council Decision of 9 April 1979 replacing a member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-04-12

 Avis juridique important|31979D038279/382/EEC: Council Decision of 9 April 1979 replacing a member of the Advisory Committee on Vocational Training Official Journal L 093 , 12/04/1979 P. 0039 - 0039****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 9 APRIL 1979 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 79/382/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS ONE MEMBER ' S SEAT ON THE ABOVE COMMITTEE IN THE ' EMPLOYERS ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR CORPET , OF WHICH THE COUNCIL WAS INFORMED ON 16 NOVEMBER 1978 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 30 MARCH 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR OLIVIER DE CAYEUX IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR CORPET FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT LUXEMBOURG , 9 APRIL 1979 . FOR THE COUNCIL THE PRESIDENT M . D ' ORNANO